DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 03/18/2021 has been entered. Claim(s) 77, 87-88 and 90 is/are currently amended. Claim(s) 1-76 has/have been canceled. New claim(s) 97 has/have been added. Claim(s) 77-97 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Objections
The use of the term "BLUETOOTH" which is a trade name or mark used in commerce, has been noted in this application (e.g., claims 77 and 96). The term should be accompanied by the generic terminology; furthermore the term should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other non-textual form). See MPEP 608.01(v). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77-79, 81 and 89-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of and US 2014/0005499 A1 (previously cited, Catt) and US 2015/0018643 A1 (previously cited, Cole).
Regarding claim 77-79, Gaoni teaches/suggests a system for physiological monitoring and management (integrated diabetes monitoring device 400, 500), the system comprising:

an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520); and 
sensor electronics comprising: 
analog front-end circuitry configured to receive a plurality of signals from the glucose sensor and the accelerometer (Fig. 5, circuitry 560; ¶ [0041]), 
one or more processors (computing device 410, 510),
memory coupled with the processor(s), wherein the memory stores instructions that when executed by the processor(s) (program memory 445, 545 and/or data memory 440, 540), cause the processor(s) to: determine a glucose level measurement of the subject (¶ [0038] current levels translated into blood glucose values by the computing device), and determine a physical activity level of the subject based on the plurality of signals from the accelerometer (¶ [0038] physical activity or body energy consumption values calculated by the computing device), and
communication circuitry configured to communicate data indicative of and/or related to a glucose level and a physical activity level according to a Bluetooth communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and 
a power source (power source 425, 525). 
Gaoni does not teach the glucose sensor is an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject to sense the glucose level. However, Gaoni discloses any suitable blood glucose level measurement apparatus may be utilized (¶ [0032]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/further modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent and/or continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]; Gaoni, ¶ [0029]; etc.) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(I)(B).
Gaoni as modified does not teach the sensor electronics comprises an application specific integrated circuit (ASIC) including the analog front-end circuitry, processor(s), memory and communication circuitry, or the ASIC is coupled with the power source. 
Cole teaches/suggests a system (Fig. 2B) comprising sensor electronics comprising an application specific integrated circuit (ASIC) (ASIC 251) comprising analog front-end circuitry configured to receive a plurality of signals from at least one sensor (AFE 252); a processor(s) (processor 256); memory coupled with the processor(s) (memory 253); and communication circuitry configured to communicate data according to a Bluetooth communication protocol (communication circuitry 258; ¶ [0068]); and a power source coupled with the ASIC (source 260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the sensor electronics 
Regarding claim 81, Gaoni as modified teaches/suggests the memory further stores raw analyte data (¶ [0039] wherein measured blood glucose values may be stored in data memory 440). 
Regarding claim 89, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]). 
Regarding claims 90-92, Gaoni as modified teaches/suggests the analog front end circuitry is configured to receive a plurality of signals from the glucose sensor and from the accelerometer, and to output glucose level data and physical activity level data, respectively, to the one or more processors in digital form (¶ [0041] wherein front-end circuitry 560 process analog signals from sensor sub-system 505 and convert these signals to digital signals for further processing and/or transmission).
Regarding claim 93-95, Gaoni as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration. 
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.). 

Regarding claim 96, Gaoni as modified teaches/suggests the communications circuitry is configured to wirelessly transmit data related to the physical activity level of the subject to a reader device (communication device 120) using the Bluetooth communication protocol (¶ [0011]; ¶ [0039]; etc.). 

Claim(s) 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2014/0266776 A1 (previously cited, Miller).
Regarding claim 80, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the instructions comprise instructions that, when executed by the processor(s), further cause the processor(s) to determine a trend value. 
Miller teaches/suggests a system comprising sensor electronics comprising a processor(s) configured to determine a trend value (¶ [0098] wherein sensor electronics module 12 executes prospective algorithms to generate transformed sensor data and/or displayable sensor information, including a rate of change and/or trend of the sensor data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) being further configured to determine a trend value as taught/suggested by Miller in order to enable displaying . 

Claim(s) 82 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above; or alternatively, over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of Miller.
Regarding claims 82 and 83, Gaoni as modified teaches/suggests the limitations of claim 77, but does not teach the instructions comprise instructions that, when executed by the one or more processor, further cause the processor(s) to determine glucose metrics related to the physical activity. However, Gaoni discloses displaying guidance to a user based on the measured glucose and physical activity level data (¶ [0029] reports, warnings, alerts, recommend specific actions, etc.). 
Catt teaches/suggests a system comprising sensor electronics (e.g., ¶ [0119]) including one or more processors configured to determine glucose metrics related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes; ¶ [0146] glucose clearance rate for a particular activity levels). Catt further teaches and/or suggests the system may be configured to compare an historical glucose metric related to a physical activity level to a current glucose metrics at the same physical activity level in order to determine whether the metabolic efficiency of the user has changed, and adjusting prompts to the user accordingly (e.g., ¶ [0146]), thereby indicating/suggesting the metric for each physical activity level is stored within memory to enable a later comparison(s). Alternatively/Additionally, Miller teaches/suggests a system comprising sensor electronics comprising a processor configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) being further configured to determine glucose metrics related to the physical activity and the memory being further configured to store the glucose metrics as taught/suggested by Catt and/or Miller in order to enable providing personalized guidance to a user based on the measured glucose and physical activity level data (Catt, Abstract) and/or providing personalized guidance to a user based on the measured glucose and physical activity level data in a manner which reduces/eliminates processing requirements of a reader/display device (Miller, ¶ [0098]).

Claim(s) 84-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster).
Regarding claims 84-88, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a MEMS (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising .

Claim(s) 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Cole as applied to claim(s) 77 above, and further in view of US 2014/0088393 A1 (cited by Applicant, Bernstein).
Regarding claim 97, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, and further teaches/suggests data from the sensors may be filtered (¶ [0041]), but does not teach the instructions stored in the memory of the sensor electronics, when executed by the one or more processors, further causes the one or more processors to adjust a filtering algorithm based on the determined physical activity level of the subject.
Bernstein teaches and/or suggests a one or more processors configured to adjust a filtering algorithm based on a determined physical activity level of the subject (e.g., ¶ [0202] event-driven algorithm which adjusts sensor filtering in response to events, such as exercise). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the processor(s) being further configured to adjust a filtering algorithm based on the determined physical activity level of the subject as taught/suggested by Bernstein in order to optimize a tradeoff between responsiveness to true blood glucose excursions and reduction of false perceived changes in glucose in the context of interstitial glucose monitoring (Bernstein, ¶ [0201]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the maintained objections, the examiner notes at least one trade name or mark is recited in at least one claim without the required capitalization of each letter of the mark. See MPEP 608.01(v).
With respect to the prior art rejections, Applicant contends Gaoni does not teach an in vivo glucose sensor as required by the amended claims. While the examiner acknowledges Gaoni alone does not expressly teach an in vivo glucose sensor, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gaoni discloses a single device comprising both a glucose sensor and activity sensor coupled to front end circuitry (e.g., Figs. 2, 4, 5, etc.). Gaoni expressly discloses the device is not limited to use with in vitro, test strip glucose sensors, but rather states any "suitable blood glucose level measurement apparatus" may be utilized (¶ [0032]). Catt discloses an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid as a suitable blood glucose level measurement apparatus, and therefore, would have been an obvious modification to the system of Gaoni. Additionally, Catt further teaches/suggests at least one benefit to an in vivo sensor, such as acquiring more frequent and/or continuous glucose measurements to enable providing immediate and/or timelier recommendations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2017/0249445 A1 to Devries teaches and/or suggests a hybrid architecture wherein . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791